Edmonds, P. J.:

I am of opinion that the decision of the Special Term in these cases was eminently proper. The question is not whether the defendant is a resident of Indiana, but whether he is “not a resident of this State.” The provision of the Code, section 227, authorizes an attachment “ against a defendant who is not a resident of this State.” The defendant was at one time a resident of Indiana, but that residence he has abandoned, and he has returned with his family to this State; but whether he will take up his residence here, or elsewhere, he is yet undetermined; that is to depend upon his *158prospects of getting into business. Until bis mind shall be settled on that point, until he shall come to a determination, and have a fixed place of habitation, with an intention of staying there, he cannot he said to have a residence any where.
Order of Special Term affirmed, with costs.